Citation Nr: 0015615	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the apportionment for the minor children of the 
veteran in the amount of $100 was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his custodian




ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 Special Apportionment decision 
from the San Juan, Puerto Rico Department of Veterans Affairs 
(VA) Regional Office (RO), which granted the apportionment of 
$100 to the claimant on behalf of the veteran's minor 
children.  The veteran appealed this decision. 


REMAND

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Under 38 C.F.R. § 
19.100 (1999), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  If a hearing is scheduled 
for any party to a simultaneously contested claim, the other 
contesting claimant and their representative, if any, will be 
allowed to present opening testimony and argument; the 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) 
(1999).

The Board notes that although it appears from the testimony 
at the hearing that the claimant may have been aware of the 
veteran's hearing request, it is unclear from 

the record whether the claimant was offered an opportunity to 
be present at that hearing to provide testimony and argument.  
See 38 C.F.R. § 20.713.

In order to ensure that the claimant and the veteran have 
received proper notice of a scheduled hearing, and to afford 
the veteran and the claimant of all due process 
considerations in this appeal, the Board believes a remand is 
in order for the following development:

1.  The claimant should be provided with 
a copy of the July 1996 hearing 
transcript.

2.  The claimant should be provided the 
opportunity to present testimony in a 
hearing before a hearing officer at the 
RO.  

3.  If requested, the RO should schedule 
the claimant for a hearing.  In 
accordance with 38 C.F.R. § 20.713, the 
veteran and his representative, should 
be notified of the hearing date.  Each 
party and their respective 
representatives should be afforded the 
opportunity to present evidence and 
argument at that time. 

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures in simultaneously contested claims, the 
case should be returned to the Board for completion of 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



